Citation Nr: 1201004	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971 and from November 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing, the Board left the record open for a period of 60 days so the Veteran could submit recent VA outpatient treatment records.  Later, he submitted those records, and his representative has submitted a waiver of initial RO review of such.  


FINDING OF FACT

Since the effective date for the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment productive of no more than reduced reliability and productivity due to symptoms such as hypervigilence, anxiety, impaired sleep, intrusive thoughts, depression, and difficulty in establishing and maintaining effective social relationships.  Occupational and social impairment with deficiencies in most areas is not shown.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but not greater, evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2011).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the Veteran was provided a VCAA notice letter in November 2006.  As it pertains to initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Nevertheless, the November 2006 letter provided notice of the manner in which VA assigns disability ratings and effective dates.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran identified relevant VA treatment for PTSD, and those records have been obtained and associated with the claims file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided a VA examination in February 2007.  

The report of the February 2007 VA examination reflect that the examiner reviewed the Veteran's past medical history, reviewed his current medical records, recorded his current complaints, and conducted an appropriate psychiatric examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.   In addition, while the examination was conducted several years ago, there is no indication that the service-connected disability has increased in severity; thus requiring a more contemporaneous examination.  Rather, during the hearing before the undersigned, the Veteran stated that the disability had remained consistent since the VA examination and had not increased in severity.  (See Transcript at 11.)  The Board therefore concludes that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.


II.  Analysis

The Veteran served in the U.S. Army and had combat service in the Republic of Vietnam.  For his service, he was recognized with several medals including the Air Medal and the Combat Infantryman Badge.  

He filed a claim seeking service connection for PTSD in October 2006.  He identified VA outpatient treatment records.  They reveal that he screened positive for PTSD in September 2006.  In November 2006, he reported that he had a past history of suicidal feelings related to survivor's guilt from his Vietnam experiences.  He denied any current suicidal ideation.  He also denied any panic attacks, nightmares, intrusive thoughts or images.  He did experience vague anxiety and depression, had an easy startle response and was hypervigilent.  The screening assessment yielded diagnoses of generalized anxiety disorder and depression.  

In December 2006, the Veteran provided significant detail regarding stressful experiences while serving in Vietnam.  

A December 2006 outpatient treatment record noting working diagnoses of PTSD, generalized anxiety disorder and depressive disorder.  A Global Assessment of Functioning score (GAF) of 58 was assigned.  

A VA psychiatric examination was conducted in February 2007.  Therein, the Veteran reported feeling depressed ever since returning from Vietnam.  He described a history of flashbacks, hyperarousal, sweating and palpitations, hypervigilence, and survivor guilt.  He was employed as a janitor and reported problems with his supervisor.  On mental status examination, the examiner noted that his affect was restricted and mood somewhat sad and anxious.  He denied any suicidal ideation or hallucinations but was preoccupied with anxiety symptoms.  He had occasional flashbacks once a week.  The diagnosis was PTSD, depression, and generalized anxiety state.  The GAF score was 55.  

VA treatment records in June and July 2007 note GAF scores of 58 and 60.  They indicate that the Veteran felt better after talking about his service in Vietnam, Desert Storm, and in Kosovo.  He indicated that he was swearing less and decreased social anxiety.  He had poor sleep a couple times a month, instead of nightly.   

In May 2009, the Veteran submitted statements from his employer indicating that he had difficulty getting along with his supervisor and had missed several mandatory training requirements.  

During the September 2009 hearing, the Veteran reported that he continued to work night shifts as a janitor.  He described problems getting along with his supervisor.  In terms of social contacts, he was married and got along with his wife and children but did not socialize otherwise.  He stated that he did not go out and became anxious if talking to more than two people.  He had one or two friends but stated that he did not let anyone get close.  He did not have any hobbies, other than collecting military fire arms.  

In an October 2009 treatment note, the Veteran indicated that treatment with Prozac improved his mood and anxiety; however, he continued to have problems getting along with his supervisor.  In addition, he reported that he continued to have chronic intrusive recollections, hypervigilence, avoidance of triggers, difficulty around crowds, emotional numbing, and irritability.  He also reported insomnia, frequent awakenings, and occasional nightmares.  On mental status examination, there was no evidence of delusions, hallucinations, or suicidal ideation.  His memory was normal and his insight and intelligence were good.  A GAF of 60 was assigned.  

A November 2009 note includes reports of anxiety and the assignment of a GAF score of 58.  The reports described the Veteran's anxiety as "extreme" "especially in social settings."  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2011).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].  

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected PTSD.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2011).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

Under such Diagnostic Code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Here, the Board finds that the Veteran's PTSD results in significant anxiety, hypervigilence, restricted affect and mood, and impaired sleep.  These symptoms cause problems at work and limit his social interaction.  In addition, some of the symptoms of an anxiety disorder and depressive disorder overlap with the symptoms of PTSD.  As such the Board finds that all currently manifested psychiatric symptoms are part of the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability).  While the Veteran remains employed and has significant familial relationships, he works a midnight shift to intentionally isolate himself from working with others.  In addition, he maintains minimal social contacts outside of the home.  Given the foregoing, the Board finds that the symptoms more closely approximate the criteria for a 50 percent disability rating.  In this respect, the Board acknowledges that the Veteran did not endorse all or nearly all of the symptoms typically associated with a 50 percent disability rating.  There was no evidence showing, for example, circumstantial, circumlocutory, or stereotyped speech, or difficulty in understanding complex commands.  Nevertheless, in assigning a disability rating, however, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  On the other hand, the GAF score of 55 assigned during the February 2007 VA examination is indicative of moderate symptoms and moderate social and occupational functioning.  Similarly, the Board cannot ignore the November 2009 VA treatment provider who described the Veteran's anxiety as "extreme."  

Given such, and since the effective date for the grant of service connection, the criteria for a 50 percent disability rating have been met.  

However, while the Veteran's PTSD does result in significant disability, the Board finds that the extent of his symptoms do not meet or approximate the criteria for a 70 percent or greater evaluation.  In this respect the Veteran continues to remain employed; he simply does not does not have occupational and social impairment with deficiencies in most areas or total occupational and social impairment, nor does he manifest and symptoms typically associated with a 70 percent or greater evaluation.  

Finally, while there does appear to be significant impairment in occupational and social functioning, this is contemplated in the award of the 50 percent schedular evaluation.  There is no indication that the Veteran requires frequent hospitalization or marked interference with employment due to PTSD, or that PTSD results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An initial 50 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


